DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1, 3-15 are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 14, 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed on December 14, 2021 have been fully considered but they are not persuasive. 
Regarding claims 1 and 15, Applicant made an argument that the rejection is not supported by a legitimate motivation for combining the prior art for the limitation, "the defined window of time is 5 seconds to 360 seconds in length". Applicant argued that Gunderson'572 already teaches averaging the individual measurement of impedance that one of ordinary skill in the art would not have obtained any suggestion for modifying Gunderson'572 by taking an average of all data samples based on Owen's teaching of averaging data samples that are each taken in a particular time period, namely, a 160 ms period in Owen. 
This argument has been considered but is not persuasive. Examiner agrees that Gunderson'572 discloses averaging impedances over a short-term such as over a period of a few hours. However, Gunderson'572 is silent regarding measurement occurring over the defined window of time of 5 seconds to 360 seconds in length as claimed. Owen teaches that impedances can be measured over a period of 160 ms and averaged over a period of 160 ms. Therefore, it would have been obvious to one of ordinary skill in the art to turn to Owen's teaching of averaging data samples each taken in the disclosed time period of 160 ms to reduce the effects of artifact noise (col. 18, line 57 - col. 19, line 13). Then, the routine optimization rationale was used. 
Regarding claims 1 and 15, Applicant argued that the impedance measurement in Owen must be compared with the impedance measurement of Gunderson'572 to determine what might have been suggested. Applicant argued that Owen teaches measuring the patient's thoracic impedance which is unrelated to the impedance measurement of Gunderson'572. 
This argument has been considered but is not persuasive. Gunderson'572 monitors impedance measurements as performance test to identify dislodgment of a lead (para. [0096], fig. 7, para. [0097], abrupt decrease in lead impedance indicate the lead has come free from the apex of heart.) Owen also discloses that an electrode-to-skin impedance is monitored to determine whether the electrodes are not attached or are improperly attached to the patient (col. 22, lines 53-55, col. 13, lines 10-15, col. 28, line 65- col. 29, line 3 - Please see page 4 of Final Rejection dated 10/22/2021 for details). Therefore, Owen is an analogous art to Gunderson'572 since both references monitors lead impedance to determine detachment of the lead/electrode. 
Applicant argued that Owen does not teach impedance of sensing electrodes but impedance measured by the electrode. 
This argument has been considered but is not persuasive. The claimed limitations are "said electrode lead configured to measure electrical potentials in human or animal tissue" and "said measurement and control unit configured to initiate measurements of impedance via said electrode pole of said electrode lead" in claim 1 and "measuring an impedance using an electrode pole of the electrode lead" in claim 15, which is disclosed by Gunderson and Owen. 
Regarding claims 1 and 15, Applicant argued that the rejection is not supported by a legitimate motivation for combining the cited prior art. Applicant argued that even though Gunderson'161 doesn't teach averaging data, it teaches obtaining short-term median value over a period of days, where a median is slightly mathematically different from an average value but the concept of combining the measurements is basically the same. 
This argument is considered but is not persuasive. Gunderson'161 is silent regarding measurement occurring over the defined window of time of 5 seconds to 360 seconds in length as claimed. Owen teaches that impedances can be measured over a period of 160 ms and can be averaged over the period of 160 ms. Therefore, it would have been obvious to one of ordinary skill in the art to turn to Owen's teaching of averaging data samples each taken in the disclosed time period of 160 ms to reduce the effects of artifact noise (col. 18, line 57 - col. 19, line 13). Then, the routine optimization rationale was used. 
Regarding claims 1 and 15, Applicant argued that Applicant argued that the impedance measurement in Owen must be compared with the impedance measurement of Gunderson'161 to determine what might have been suggested. Applicant argued that Owen teaches measuring the patient's thoracic impedance which is unrelated to the impedance measurement of Gunderson'161. 
This argument has been considered but is not persuasive. Gunderson'161 monitors impedance measurements as performance test to identify dislodgment of a lead (para. [0006], connector open circuit problems result from insufficient tightening of the connection mechanisms at the time of implantation followed by a gradual loosening of the connection; para. [0022], an open circuit due to a conductor fracture or poor connection to an IMD. Detection of a lead-related condition is made by comparing periodic impedance measurements). Owen also discloses that an electrode-to-skin impedance is monitored to determine whether the electrodes are not attached or are improperly attached to the patient (col. 22, lines 53-55, col. 13, lines 10-15, col. 28, line 65- col. 29, line 3 - Please see page 4 of Final Rejection dated 10/22/2021 for details). Therefore, Owen is an analogous art to Gunderson'161 since both references monitors lead impedance to determine detachment of the lead/electrode. 
Applicant argued that Owen does not teach impedance of sensing electrodes but impedance measured by the electrode. 
This argument has been considered but is not persuasive. The claimed limitations are "said electrode lead configured to measure electrical potentials in human or animal tissue" and "said measurement and control unit configured to initiate measurements of impedance via said electrode pole of said electrode lead" in claim 1 and "measuring an impedance using an electrode pole of the electrode lead" in claim 15, which is disclosed by Gunderson and Owen.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gunderson et al. (US 2004/0064161), hereinafter “Gunderson’161”, in view of Stubbs et al. (US 2010/0106215), hereinafter “Stubbs”.
Re Claim 1, Gunderson’161 discloses a medical device, comprising: 
at least one electrode lead having at least one electrode pole, said electrode lead configured to measure electrical potentials in human or animal tissue (fig. 1, para. [0037], lead 16 is equipped with a ring electrode 24, a tip electrode 26, and a coil electrode 20, para. [0038], in a unipolar configuration with the device housing 11 serving as the indifferent electrode); and 
a measurement and control unit connected to said electrode lead, said measurement and control unit configured to initiate measurements of impedance via said electrode pole of said electrode lead (para. [0040], lead impedance measurement is performed by circuit 204 under the control of microprocessor 224 on a predetermined periodic basis for diagnosing the lead condition), the measurements of impedance have a plurality of individual measurements, and one individual measurement occurs over a defined window of time (para. [0040]), and changes in impedance above a specific slew rate are detected and evaluated (para. [0062]-[0070], fig. 4B, 4C, para. [0077], If consecutive median differences do not indicate a step-wise change, then the gradual decrease in the running median impedance is concluded to be due to insulation degradation, para. [0078], successive differences are determined). 
Gunderson’161 does not explicitly disclose that the defined window of time is 5 seconds to 360 seconds in length.
However, Stubbs discloses systems and methods for checking the connection of a lead to an implantable medical device (abstract) and teaches that one individual measurement occurs over a defined window of time, wherein the defined window of time is 5 seconds to 360 seconds in length (para. [0024], a lead disconnect from a PG is determined by checking the lead impedance of a lead wire connected to a PG. As an example, a lead disconnect can be detected when the lead impedance exceeds 2000 ohms for a predetermined period of time. For example, a lead disconnect can be detected when the lead impedance exceeds 2000 ohms for a period of greater than five seconds, ten seconds, or any other predetermined time period.). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Gunderson’161, by configuring the defined window of time to be 5 seconds to 360 seconds in length, as taught by Stubbs, for the purpose of checking the lead connection to the pulse generator via lead impedance (para. [0024]). 
Re Claim 15, Gunderson’161 discloses a method for evaluating impedance values for defects in an electrode lead, which comprises the steps of: 
measuring an impedance using an electrode pole of the electrode lead (para. [0040], lead impedance measurement is performed by circuit 204 under the control of microprocessor 224 on a predetermined periodic basis for diagnosing the lead condition); and 
evaluating measured impedance values for defects in the electrode lead, wherein measurements of the impedance have at least one individual measurement, and the one individual measurement occurs across a defined window of time (para. [0040], [0062]-[0070], fig. 4B, 4C, para. [0077], If consecutive median differences do not indicate a step-wise change, then the gradual decrease in the running median impedance is concluded to be due to insulation degradation, para. [0078], successive differences are determined).
Gunderson’161 does not explicitly disclose that the defined window of time is 5 seconds to 360 seconds in length.
However, Stubbs discloses systems and methods for checking the connection of a lead to an implantable medical device (abstract) and teaches that one individual measurement occurs over a defined window of time, wherein the defined window of time is 5 seconds to 360 seconds in length (para. [0024], a lead disconnect from a PG is determined by checking the lead impedance of a lead wire connected to a PG. As an example, a lead disconnect can be detected when the lead impedance exceeds 2000 ohms for a predetermined period of time. For example, a lead disconnect can be detected when the lead impedance exceeds 2000 ohms for a period of greater than five seconds, ten seconds, or any other predetermined time period.). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Gunderson’161, by configuring the defined window of time to be 5 seconds to 360 seconds in length, as taught by Stubbs, for the purpose of checking the lead connection to the pulse generator via lead impedance (para. [0024]). 

Claims 1, 3-7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gunderson et al. (US 2018/0161572), hereinafter “Gunderson”, in view of Owen et al. (US 6,148,233), hereinafter “Owen”.
Re Claim 1, Gunderson discloses a medical device, comprising: 
at least one electrode lead having at least one electrode pole, said electrode lead configured to measure electrical potentials in human or animal tissue (fig. 1, para. [0032], a NF-EGM may be obtained by sensing between tip electrode 22 and coil electrode 44, or between tip electrode 22 and ring electrode 24 of ventricular lead 20); and 
a measurement and control unit connected to said electrode lead, said measurement and control unit configured to initiate measurements of impedance via said electrode pole of said electrode lead (para. [0090], processing circuitry 106 may perform a lead impedance test several times per day), the measurements of impedance have a plurality of individual measurements, and one individual measurement occurs over a defined window of time, and changes in impedance above a specific slew rate are detected and evaluated (para. [0080], an abrupt change in lead impedance may be defined as a change in lead impedance that is more than 75% or less than 60% of the median lead impedance taken over the previous ten days. an abrupt change may include a change in a short-term average, such as over the period of a few hours, when compared to a longer term average for the same measurement, such as over a period of several days; fig. 7, para. [0097], [0125], abrupt change of impedance is assessed to determine dislodgment of ventricular lead 20). 
Gunderson does not explicitly disclose that the defined window of time is 5 seconds to 360 seconds in length.
However, Owen discloses measuring the impedance of sensing electrodes for a 160 msec period at a sample rate of 4 msec, which is 250 Hz (col. 18, line 57 – col. 19, line 13).  
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Gunderson, by measuring individual measurement occurs over a defined window of time, the defined window of time being 160 msec period, as taught by Owen, for the purpose of providing an accurate measurement by averaging all of the data samples in each 160 msec period (col. 18, line 57 – col. 19, line 13). 
Owen is silent regarding the defined window of time is 5 seconds to 360 seconds in length. 
Owen discloses a defined window of time of 160 msec where impedance values are measured at a sample rate of 4 msec or continuously (col. 18, line 64 – col. 19, line 13). Owen discloses a subsequent processing where one measurement of the patient’s thoracic impedance within 160 msec time window is obtained by averaging all the data samples in each 160 msec period, thereby reducing the effects of artifact noise associated with CPR, muscle tremors, and agonal breathing. The method of Owen’s data processing shows that the determining factors for reducing noise and increasing accuracy of the measurement value are a number of samples and the length of the time window. Using these determining factors, it would have been obvious to one of ordinary skill in the art to arrive at the claimed range of time window of 5 seconds to 360 seconds, because increasing the time window will increase the accuracy of the impedance measurement and reduce noise. The sampling rate could also have been modified accordingly to find the optimal rate to achieve both energy efficiency and increasing accuracy.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Gunderson as modified by Owen, by modifying the defined window of time with the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05. 
Re Claim 3, Gunderson as modified by Owen discloses the claimed invention substantially as set forth in claim 1. 
Gunderson is silent regarding each of the individual measurements is a recording of impedance values by means of a sampling frequency, the sampling frequency being between 8 Hz and 128 Hz.  
However, Owen discloses measuring the impedance of sensing electrodes for a 160 msec period at a sample rate of 4 msec, which is 250 Hz (col. 18, line 57 – col. 19, line 13).  
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Gunderson as modified by Owen, by configuring each of the individual measurements to be a recording of impedance values by means of a sampling frequency, the sampling frequency being 250 Hz, as taught by Owen, for the purpose of generating enough sample data to average over a given time period of measurement (col. 18, line 57 – col. 19, line 13). 
Owen is silent regarding the sampling frequency being between 8 Hz and 128 Hz. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Gunderson as modified by Owen, by modifying the sampling frequency to be in the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05. 
Re Claim 4, Gunderson discloses that an abrupt change in lead impedance is observed in a short term such as over the period of a few hours (para. [0080]), where a lead impedance test is performed several times per day (para. [0090]), which reads on “there being a defined time period of 0.5 hours to 24 hours between two individual measurements.”   
 Re Claim 5, Gunderson as modified by Owen discloses the claimed invention substantially as set forth in claims 1 and 4. 
Gunderson discloses that an abrupt change in lead impedance is observed in a short term such as over the period of a few hours (para. [0080]), where a lead impedance test is performed several times per day (para. [0090]).
	Gunderson does not explicitly disclose that the defined time period is 1 hour between the individual measurements.   
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Gunderson as modified by Owen, so that the defined time period is 1 hour between the individual measurements, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05.
Re Claim 6, Gunderson discloses that said measurement and control unit evaluates measured impedance values (para. [0090], [0080], [0097], [0125], fig. 7, abrupt change of impedance is assessed to determine dislodgment of ventricular lead 20). The claim limitation is met by Gunderson disclosing said measurement and control unit evaluating measured impedance values. 
Re Claim 7, Gunderson discloses that the measured impedance values being evaluated in that the measured impedance values or differential values between the measured impedance values are compared to a threshold value, the threshold value being a predefined value, or the threshold value being a value that is updated regularly using current impedance measurements (para. [0080], an abrupt change in lead impedance may be defined as a change in lead impedance that is more than 75% or less than 60% of the median lead impedance taken over the previous ten days. an abrupt change may include a change in a short-term average, such as over the period of a few hours, when compared to a longer term average for the same measurement, such as over a period of several days; fig. 7, para. [0097], [0125], abrupt change of impedance is assessed to determine dislodgment of ventricular lead 20), the medical device being configured to transmit stored impedance values and/or the differential values to the external device or to the external service center (para. [0030], [0055], [0056]).  
Re Claim 15, Gunderson discloses a method for evaluating impedance values for defects in an electrode lead, which comprises the steps of: 
measuring an impedance using an electrode pole of the electrode lead (para. [0080], fig. 1, para. [0032]); and 
evaluating measured impedance values for defects in the electrode lead, wherein measurements of the impedance have at least one individual measurement, and the one individual measurement occurs across a defined window of time (para. [0080], an abrupt change in lead impedance may be defined as a change in lead impedance that is more than 75% or less than 60% of the median lead impedance taken over the previous ten days. an abrupt change may include a change in a short-term average, such as over the period of a few hours, when compared to a longer term average for the same measurement, such as over a period of several days; fig. 7, para. [0097], [0125], abrupt change of impedance is assessed to determine dislodgment of ventricular lead 20).
Gunderson does not explicitly disclose that the defined window of time is 5 seconds to 360 seconds in length.
However, Owen discloses measuring the impedance of sensing electrodes for a 160 msec period at a sample rate of 4 msec, which is 250 Hz (col. 18, line 57 – col. 19, line 13).  
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Gunderson, by measuring individual measurement occurs over a defined window of time, the defined window of time being 160 msec period, as taught by Owen, for the purpose of providing an accurate measurement by averaging all of the data samples in each 160 msec period (col. 18, line 57 – col. 19, line 13). 
Owen is silent regarding the defined window of time is 5 seconds to 360 seconds in length. 
Owen discloses a defined window of time of 160 msec where impedance values are measured at a sample rate of 4 msec or continuously (col. 18, line 64 – col. 19, line 13). Owen discloses a subsequent processing where one measurement of the patient’s thoracic impedance within 160 msec time window is obtained by averaging all the data samples in each 160 msec period, thereby reducing the effects of artifact noise associated with CPR, muscle tremors, and agonal breathing. The method of Owen’s data processing shows that the determining factors for reducing noise and increasing accuracy of the measurement value are a number of samples and the length of the time window. Using these determining factors, it would have been obvious to one of ordinary skill in the art to arrive at the claimed range of time window of 5 seconds to 360 seconds, because increasing the time window will increase the accuracy of the impedance measurement and reduce noise. The sampling rate could also have been modified accordingly to find the optimal rate to achieve both energy efficiency and increasing accuracy.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Gunderson as modified by Owen, by modifying the defined window of time with the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05. 

Claims 1, 6, 12, 13, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gunderson et al. (US 2004/0064161), hereinafter “Gunderson’161”, in view of Owen et al. (US 6,148,233), hereinafter “Owen”.
Note: These grounds of rejection are given in order to give the best grounds of rejection for dependent claims 12-14 which are not rejected with Gunderson’572. 
Re Claim 1, Gunderson’161 discloses a medical device, comprising: 
at least one electrode lead having at least one electrode pole, said electrode lead configured to measure electrical potentials in human or animal tissue (fig. 1, para. [0037], lead 16 is equipped with a ring electrode 24, a tip electrode 26, and a coil electrode 20, para. [0038], in a unipolar configuration with the device housing 11 serving as the indifferent electrode); and 
a measurement and control unit connected to said electrode lead, said measurement and control unit configured to initiate measurements of impedance via said electrode pole of said electrode lead (para. [0040], lead impedance measurement is performed by circuit 204 under the control of microprocessor 224 on a predetermined periodic basis for diagnosing the lead condition), the measurements of impedance have a plurality of individual measurements, and one individual measurement occurs over a defined window of time (para. [0040]), and changes in impedance above a specific slew rate are detected and evaluated (para. [0062]-[0070], fig. 4B, 4C, para. [0077], If consecutive median differences do not indicate a step-wise change, then the gradual decrease in the running median impedance is concluded to be due to insulation degradation, para. [0078], successive differences are determined). 
Gunderson does not explicitly disclose that the defined window of time is 5 seconds to 360 seconds in length.
However, Owen discloses measuring the impedance of sensing electrodes for a 160 msec period at a sample rate of 4 msec, which is 250 Hz (col. 18, line 57 – col. 19, line 13).  
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Gunderson, by measuring individual measurement occurs over a defined window of time, the defined window of time being 160 msec period, as taught by Owen, for the purpose of providing an accurate measurement by averaging all of the data samples in each 160 msec period (col. 18, line 57 – col. 19, line 13). 
Owen is silent regarding the defined window of time is 5 seconds to 360 seconds in length. 
Owen discloses a defined window of time of 160 msec where impedance values are measured at a sample rate of 4 msec or continuously (col. 18, line 64 – col. 19, line 13). Owen discloses a subsequent processing where one measurement of the patient’s thoracic impedance within 160 msec time window is obtained by averaging all the data samples in each 160 msec period, thereby reducing the effects of artifact noise associated with CPR, muscle tremors, and agonal breathing. The method of Owen’s data processing shows that the determining factors for reducing noise and increasing accuracy of the measurement value are a number of samples and the length of the time window. Using these determining factors, it would have been obvious to one of ordinary skill in the art to arrive at the claimed range of time window of 5 seconds to 360 seconds, because increasing the time window will increase the accuracy of the impedance measurement and reduce noise. The sampling rate could also have been modified accordingly to find the optimal rate to achieve both energy efficiency and increasing accuracy.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Gunderson as modified by Owen, by modifying the defined window of time with the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05. 
Re Claim 6, Gunderson’161 discloses that said measurement and control unit evaluates measured impedance values (para. [0062]-[0070], fig. 4B, 4C, para. [0077], If consecutive median differences do not indicate a step-wise change, then the gradual decrease in the running median impedance is concluded to be due to insulation degradation, para. [0078], successive differences are determined); or the medical device is configured to provide the measured impedance values to an external device or to an external service center, where they are evaluated (para. [0057], diagnosed condition and supporting data may be stored in memory so that a clinician may upload this information to an external device for review).  
Re Claim 12, Gunderson’161 discloses that said measurement and control unit is configured to increment a counter value for an individual measurement when a threshold value is exceeded by the measured impedance values or by a calculated differential value (para. [0068], The daily measurements are compared to the daily median and the weekly measurements are compared to the weekly baselines. If the weekly maximum impedance measurement is significantly greater than the weekly maximum baseline, for example 2 times greater, a counter that has been previously initialized to 0 (not shown) is increased by one count at step 457, fig. 5).    
Re Claim 13, Gunderson’161 discloses that said measurement and control unit is configured to store the measured impedance values of an individual measurement from a series of individual measurements, the individual measurement represents the individual measurement from the series of individual measurements that has a highest counter value, or represents a chronologically first individual measurement from the series of individual measurements for which the counter limit was exceeded (para. [0068], [0069], [0072], [0073] discloses counter reaching a counter limit and subsequent diagnosis of lead conditions, para. [0071], [0074], [0077] discloses storing the diagnosis and supporting data in memory to provide a recommended corrective action or generate a patient notification signal).  
Re Claim 14, Gunderson’161 discloses that the measured impedance values are stored within a sub-window of time, the sub-window of time being linked to a time at which the counter limit is exceeded (para. [0068], [0069], [0072], [0073] discloses counter reaching a counter limit, step 464, 484 of fig. 5, and subsequent diagnosis of lead conditions, steps 470, 490 of fig. 5, para. [0071], [0074], [0077] discloses that upon detection of a short circuit or open circuit, the step of storing the diagnosis and supporting data in memory is performed, steps 385 and 387 in fig. 3, to provide a recommended corrective action or generate a patient notification signal – the step or the time of storing of the diagnosis and supporting data reads on “a sub-window of time”, which is linked to detection of a short circuit or open circuit when the counter reaches a counter limit, which reads on “linked to a time at which the counter limit is exceeded”.).  
Re Claim 15, Gunderson’161 discloses a method for evaluating impedance values for defects in an electrode lead, which comprises the steps of: 
measuring an impedance using an electrode pole of the electrode lead (para. [0040], lead impedance measurement is performed by circuit 204 under the control of microprocessor 224 on a predetermined periodic basis for diagnosing the lead condition); and 
evaluating measured impedance values for defects in the electrode lead, wherein measurements of the impedance have at least one individual measurement, and the one individual measurement occurs across a defined window of time (para. [0040], [0062]-[0070], fig. 4B, 4C, para. [0077], If consecutive median differences do not indicate a step-wise change, then the gradual decrease in the running median impedance is concluded to be due to insulation degradation, para. [0078], successive differences are determined).
Gunderson does not explicitly disclose that the defined window of time is 5 seconds to 360 seconds in length.
However, Owen discloses measuring the impedance of sensing electrodes for a 160 msec period at a sample rate of 4 msec, which is 250 Hz (col. 18, line 57 – col. 19, line 13).  
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Gunderson, by measuring individual measurement occurs over a defined window of time, the defined window of time being 160 msec period, as taught by Owen, for the purpose of providing an accurate measurement by averaging all of the data samples in each 160 msec period (col. 18, line 57 – col. 19, line 13). 
Owen is silent regarding the defined window of time is 5 seconds to 360 seconds in length. 
Owen discloses a defined window of time of 160 msec where impedance values are measured at a sample rate of 4 msec or continuously (col. 18, line 64 – col. 19, line 13). Owen discloses a subsequent processing where one measurement of the patient’s thoracic impedance within 160 msec time window is obtained by averaging all the data samples in each 160 msec period, thereby reducing the effects of artifact noise associated with CPR, muscle tremors, and agonal breathing. The method of Owen’s data processing shows that the determining factors for reducing noise and increasing accuracy of the measurement value are a number of samples and the length of the time window. Using these determining factors, it would have been obvious to one of ordinary skill in the art to arrive at the claimed range of time window of 5 seconds to 360 seconds, because increasing the time window will increase the accuracy of the impedance measurement and reduce noise. The sampling rate could also have been modified accordingly to find the optimal rate to achieve both energy efficiency and increasing accuracy.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Gunderson as modified by Owen, by modifying the defined window of time with the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05. 

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gunderson et al. (US 2018/0161572), hereinafter “Gunderson”, as modified by Owen et al. (US 6,148,233), hereinafter “Owen”, and further in view of Kroll (US 5,944,746). 
Re Claim 9, Gunderson discloses a right ventricular shock coil (fig. 1, para. [0026], ventricular lead 20 carries a high voltage coil electrode 42); an atrial shock coil (fig. 1, para. [0026], atrial lead 21 carries a high voltage coil electrode 44); a ring electrode (fig. 1, para. [0032], ring electrode 24 of ventricular lead 20); a tip electrode connected to said electrode lead (fig. 1, para. [0032], tip electrode 22 of ventricular lead 20); 
wherein said electrode pole is associated with one of said right ventricular shock coil, said atrial shock coil, said ring electrode, or said tip electrode of said electrode lead (para. [0026], [0032]); 
a device housing having a further electrical pole (para. [0029], fig. 1, Housing 12 may be conductive so as to serve as an electrode for use as an indifferent electrode during pacing or sensing or as an active electrode during defibrillation.); 
wherein said measurement and control unit is connected to said electrode pole and said further electrical pole of said device housing (para. [0028], [0029]); and 
wherein said measurement and control unit is configured to conduct measurements of the impedance between said electrode poles of said coils and/or electrodes (para. [0096], [0097], Processing circuitry 106 may execute a lead impedance test of the impedance of one or more vectors provided by ventricular lead 20.).  
Gunderson and Owen do not explicitly mention that said measurement and control unit is configured to conduct measurements of the impedance between said electrode pole and said further electrical pole of said device housing. 
However, Kroll discloses an implantable cardiac stimulating device adapted to periodically obtain an impedance measurement by applying a pacing pulse to the pacing tip and measuring the resulting current on a lead connected to one of the high voltage shocking coils implanted within the heart. The measured impedance between the pacing lead and the shocking lead is compared to previously obtained impedance measurements to determine if an increase in the impedance has occurred (abstract). The system is further adapted to compare the impedance measurement to the impedance measured between the pacing lead and the casing of the implantable cardiac stimulating device to determine whether any increase in the measured impedance is due to a problem with the pacing lead or a problem with the high voltage coil or high voltage lead (abstract, claim 7,  the impedance measuring means is further adapted for obtaining a second impedance measurement between the means for delivering pacing pulses to the heart of a patient and the indifferent electrode.). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Gunderson as modified by Owen, by configuring said measurement and control unit to conduct measurements of the impedance between said electrode pole and said further electrical pole of said device housing, as taught by Kroll, for the purpose of determining whether any increase in the measured impedance is due to a problem with the pacing lead or a problem with the high voltage coil or high voltage lead (abstract). 
Re Claim 10, Gunderson discloses that said electrode lead is one of a plurality of electrode leads; and/or -2-BIG-17064 said electrode lead has a plurality of electrode poles (fig. 1, para. [0026], [0032], [0096], [0097], [0028], [0029]); and said measurement and control unit is configured to conduct a measurement of the impedance between two of said electrode poles, wherein said two electrode poles have at least a combination of said electrode poles and/or said further electrical pole of said device housing (para. [0096], [0097], [0028], [0029], performance tests including testing the impedance of one or more vectors including the electrodes on ventricular leads 20. The housing serves as an electrode for use as an indifferent electrode during sensing).  
Re Claim 11, Gunderson discloses that impedance values are evaluated individually for each combination of said electrode poles and/or said further electrical pole of said device housing (para. [0096], [0097], [0028], [0029], performance tests including testing the impedance of one or more vectors including the electrodes on ventricular leads 20. the housing serves as an electrode for use as an indifferent electrode during sensing).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gunderson et al. (US 2018/0161572), hereinafter “Gunderson”, as modified by Owen et al. (US 6,148,233), hereinafter “Owen”, and further in view of Bocek et al. (US 9,014,807), hereinafter “Bocek”. 
Re Claim 8, Gunderson as modified by Owen discloses the claimed invention substantially as set forth in claims 1 and 7. 
Gunderson discloses that an abrupt change may be defined as a change in a measurement that increases greater than a threshold amount or decreases greater than a threshold amount, where the threshold amount may be a percentage of a median of a measurement over a predetermined time period (para. [0080]). Gunderson discloses that the abrupt change may include a change in a short-term average, such as over the period of a few hours, or a longer term average such as over a period of several days (para. [0080], [0097]). 
Gunderson and Owen are silent regarding a respective one of the differential values is calculated between two discrete, successive impedance values.
However, Bocek discloses lead fault detection for implantable medical device (abstract) and teaches that a slope or difference between successive measurements can be used at least in part as a lead status criterion, such as to detect a change from the relatively stable initial duration of the lead impedance to an increasing impedance (col. 10, line 56 – col. 11, line 17). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Gunderson as modified by Owen, by configuring a respective one of the differential values to be calculated between two discrete, successive impedance values, for observation of an abrupt change of impedance, as taught by Bocek, for the purpose of considering a slope or difference between successive measurements as a lead status criterion to detect a change from the relatively stable initial duration to an increasing impedance (col. 10, line 56 – col. 11, line 17). 
Examiner also notes that in claim 7, “the measured impedance values” and “differential values between the measured impedance values” are in alternative form; therefore, the limitation in claim 8 is a part of the alternative of “differential values” in claim 7. When the prior art reference discloses “the measured impedance values” part of the claim, which Gunderson does, the limitation in claim 8 is not required to be met. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ekwall (US 4,899,750) discloses analysis of measured parameters deviated from the norms for indications of impending failure of an implanted lead (abstract) and discloses that the sensing impedance discriminator 62 responds to the slope (slew) of the signal from the sensing detector 60 such that when a rate of change greater than 10 volts per second is detected, the count in the counter 66 is incremented (col. 5).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684.  The examiner can normally be reached on Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /NIKETA PATEL/ Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                       
 /V.V.H./
 Vynn Huh, July 30, 2022 Examiner, Art Unit 3792